Citation Nr: 1612986	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  12-32 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to an initial rating higher than 10 percent for coronary artery disease.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970.  He passed away in November 2010 and the Appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board remanded this appeal in April 2013 for the purpose of scheduling a personal hearing before a member of the Board.  The Appellant withdrew her request in July 2015 and has not asked for the hearing to be rescheduled.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim of entitlement to service connection for the cause of the Veteran's death requires additional development.  The VA examination reports of record do not contain medical opinions as to whether the Veteran's nasopharyngeal cancer was caused by herbicide exposure.  Further, in April 2012, the Veteran was service connected for coronary artery disease, which must be considered as a possible cause of death, or disease that substantially contributed to his death.

In regard to the initial rating assigned to coronary artery disease (CAD).  A timely NOD was received in April 2012 expressing disagreement with all issues listed on the rating decision, which includes this issue.  This issue therefore must be remanded so that a statement of the case (SOC) can be issued.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) to the Appellant and her representative, addressing the disagreement with the initial rating for CAD. The Appellant is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.

2.  Forward the claims file to an appropriate examiner for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran's cause of death was related to his active duty service.  The examiner is asked to review the claims file prior to the examination.

The examiner is asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that his service-connected coronary artery disease, or the medications used to treat that disability, caused or contributed substantially or materially to the Veteran's death, or aided or lent assistance to the production of death?  The death certificate does not list any additional diagnoses that contributed to death.

The examiner is also asked to provide an opinion on whether it is as likely as not (50 percent or greater probability) that nasopharyngeal carcinoma was caused by exposure to herbicides.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.  The examiner is asked to conduct a search of the relevant literature in addressing this issue.

All opinions are to be supported by explanatory rationale.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Appellant and her representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




